Order entered March 17, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                               No. 05-20-00073-CV

   IN RE ALPHA-BARNES REAL ESTATE SERVICES, L.L.C., Relator

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-14-01652-C

                                     ORDER
               Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ

of mandamus.




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE



Schenck, J. dissenting.